George, J.
The plaintiff filed a suit in equity against the defendants to enjoin the cutting of timber on lot of land 143 and fractional lot 12 in the first district of Talbot county, Georgia. The defendant's answered, denying the plaintiff’s title, as well as the alleged trespass. By consent of the parties the case proceeded to trial upon the question of title. At the conclusion of the evidence introduced by the plaintiff and the defendants the court directed a verdict for the defendants, and the plaintiff excepted. Held, that the deed under which the plaintiff claimed did not convey the premises in dispute; and the parol evidence by which it was sought to apply the descriptive terms of the deed to the premises in dispute was insufficient for that purpose. The court did not err in directing a verdict for the defendants.

Judgment affirmed.


All the Justices concur.